 
Exhibit 10.3
 
SUPPORT AGREEMENT
 
SUPPORT AGREEMENT, dated as of April 2, 2008 (this “Agreement”), among Patriot
Coal Corporation, a Delaware corporation (“Parent”), and the stockholder whose
name appears on the signature page of this Agreement (the “Stockholder”).
 
W I T N E S S E T H:
 
WHEREAS, Magnum Coal Company, a Delaware corporation (the “Company”), Parent,
Colt Merger Corporation, a Delaware corporation and wholly-owned subsidiary of
Parent (“Merger Subsidiary”) and ArcLight Energy Partners Fund I, L.P. and
ArcLight Energy Partners Fund II, L.P., acting jointly, as stockholder
representative (the “Stockholder Representative”), have entered into an
Agreement and Plan of Merger (the “Merger Agreement”) concurrently with the
execution and delivery of this Agreement, pursuant to which, among other things,
Merger Subsidiary will be merged with and into the Company (capitalized terms
used in this Agreement but not defined herein shall have the meanings ascribed
to them in the Merger Agreement);
 
WHEREAS, as of the date hereof, the Stockholder owns beneficially and of record
the number of shares set forth on Exhibit A hereto of the common stock, par
value $0.01 per share, of the Company (the “Company Stock”) (all such Company
Stock and any shares of Company Stock of which ownership of record or the power
to vote is hereafter acquired by the Stockholder prior to the termination of
this Agreement being referred to herein as the “Shares”); and
 
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, Parent has requested that the Stockholder agree to enter into and
perform its obligations under this Agreement (including executing, upon the
terms and subject to the conditions hereof, a written consent in the form of
Exhibit B hereto (the “Written Consent”)), and, in order to induce Parent to
enter into the Merger Agreement, the Stockholder has so agreed.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
 
 
ARTICLE 1
Voting Agreement
 
Section 1.01.  Agreement to Consent to and Support the Merger.  (a) The
Stockholder, solely in the Stockholder’s capacity as a stockholder of the
Company, hereby agrees (i) to execute and deliver to Parent, immediately after
the execution of the Merger Agreement, the Written Consent (and agrees not to
revoke or otherwise withdraw
 
 

--------------------------------------------------------------------------------


 
 
such Stockholder’s approval and adoption of the actions described in such
Written Consent); (ii) if requested by Parent, to vote or exercise its right to
consent with respect to all Shares that the Stockholder is entitled to vote at
the time of any vote or action by written consent to approve and adopt the
Merger Agreement, the Merger and all agreements related to the Merger and any
actions related thereto at any meeting of the stockholders of the Company, and
at any adjournment thereof, at which such Merger Agreement and other related
agreements, or such other actions, are submitted for the consideration and vote
of the stockholders of the Company; and (iii) that it will not vote any Shares
in favor of, or consent to, and will vote against and not consent to, the
approval of any (A) Acquisition Proposal (other than the Merger) or any action
or transaction in furtherance thereof or (B) corporate action the consummation
of which would frustrate the purposes, or prevent or delay the consummation, of
the transactions contemplated by the Merger Agreement.
 
(b) Effective upon the entry into the Merger Agreement by the parties thereto:
 
(i) The Stockholder hereby confirms the appointment, pursuant to Section 11.05
of the Merger Agreement, of ArcLight Energy Partners Fund I, L.P. and ArcLight
Energy Partners Fund II, L.P., acting jointly, as such Stockholder’s true and
lawful agent and attorney-in-fact as the “Stockholder Representative” under the
Merger Agreement and the Escrow Agreement, and agrees to abide by and be bound
by the terms of Section 11.05 of the Merger Agreement, which is incorporated
herein by this reference.  The Stockholder hereby acknowledges that the
Stockholder Representative may be removed or replaced only in accordance with
the provisions of Section 11.05 of the Merger Agreement.  The Stockholder hereby
agrees that the Stockholder Representative shall not be liable for any act done
or omitted as Stockholder Representative under the Merger Agreement or the
Escrow Agreement, other than in the case of gross negligence, bad faith or
willful misconduct.
 
(ii) The Stockholder hereby acknowledges, and agrees to be bound by, the
provisions of the Merger Agreement with respect to (A) the conversion of shares
of Company Stock (including Company Restricted Stock and the shares of Company
Stock to be issued upon conversion of the Company Convertible Debt Notes
immediately prior to the Effective Time) pursuant to the Merger and the payment
of the Merger Consideration (including the delivery of such Stockholder’s Pro
Rata Share of the Escrow Shares to the Escrow Agent to be held in accordance
with the Merger Agreement and the Escrow Agreement) set forth in Article 2 of
the Merger Agreement, (B) the indemnification obligations of the Stockholder (to
the extent such Stockholder is a Designated Stockholder) set forth in Article 11
of the Merger Agreement (including, without limitation, the related provisions,
procedures and limitations set forth in such Article 11), (C) the
indemnification rights of the Stockholder set forth in Article 11 of the Merger
Agreement (including, without limitation, the related provisions, procedures,
limitations and disclaimers set forth in such Article 11), (D) the disposition
of the
 
 
2

--------------------------------------------------------------------------------


 
 
Escrow Shares set forth in Article 2 of the Merger Agreement and in the Escrow
Agreement, (E) the limitations with respect to the ability of the Stockholder to
bring claims against Parent set forth in Section 10.02 of the Merger Agreement
and (F) Article 12 of the Merger Agreement to the extent relating to the
foregoing provisions of the Merger Agreement.
 
(iii) Parent hereby acknowledges that the Stockholder shall be an express third
party beneficiary of the provisions of the Merger Agreement, as set forth
therein, subject to the limitations and restrictions set forth therein.
 
Section 1.02.  Irrevocable Proxy.  The Stockholder hereby revokes any and all
previous proxies granted with respect to the Shares.  By entering into this
Agreement, the Stockholder hereby irrevocably (but subject to termination in
accordance with Section 4.04 hereof) grants a proxy appointing Parent as the
Stockholder’s attorney-in-fact and proxy, with full power of substitution, for
and in the Stockholder’s name, to vote, express consent or dissent, or otherwise
to utilize such voting power, in each case, in the manner contemplated by
Section 1.01 above (but only in such manner) as Parent or its proxy or
substitute shall, in Parent’s sole discretion, deem proper with respect to the
Shares.  The Stockholder hereby acknowledges and agrees that such proxy is
coupled with an interest, constitutes, among other things, an inducement for
Parent to enter into the Merger Agreement, is irrevocable (other than as
provided in Section 4.04) and shall not be terminated by operation of law or
otherwise upon the occurrence of any event (other than as provided in Section
4.04) and that, so long as this proxy is in effect, no subsequent proxies with
respect to the Shares shall be given (and if given shall not be effective).
 
Section 1.03.  Other Capacities.  If the Stockholder is an officer or director
of the Company, nothing in this Agreement shall be deemed to apply to, or to
limit in any manner, the discretion of the Stockholder with respect to any
action to be taken (or omitted) by such Stockholder in his or her fiduciary
capacity as a director or officer of the Company; provided that it is agreed and
understood by the parties to this Agreement that the obligations, covenants and
agreements of the Stockholder contained in this Agreement are separate and apart
from such Stockholder’s fiduciary duties as a director or officer of the Company
and no fiduciary obligations that the Stockholder may have as a director or
officer of the Company shall countermand the obligations, covenants and
agreements of the Stockholder, in his or her capacity as a stockholder of the
Company, contained in this Agreement.
 
 
ARTICLE 2
Representations and Warranties of the Stockholder
 
The Stockholder hereby represents, warrants and covenants to Parent as follows:
 
Section 2.01.  Organization; Authorization.  If the Stockholder is not a natural
person, the Stockholder is a Person that has been duly organized, is validly
existing and,
 
 
3

--------------------------------------------------------------------------------


 
 
to the extent applicable, is in good standing under the laws of its jurisdiction
of organization.  The execution, delivery and performance by the Stockholder of
this Agreement and the consummation by the Stockholder of the transactions
contemplated hereby are within the corporate (or other entity) or individual
powers of the Stockholder and have been duly authorized by all necessary
corporate (or other entity) action.  If this Agreement is being executed in a
representative or fiduciary capacity, the person signing this Agreement has full
power and authority to enter into and perform this Agreement.  This Agreement
constitutes a valid and binding Agreement of the Stockholder.
 
Section 2.02.  No Conflict; Required Filings and Consents.  (a) The execution
and delivery of this Agreement by the Stockholder does not, and the performance
of this Agreement by the Stockholder will not: (i) conflict with or result in a
breach of any organizational documents of the Stockholder, (ii) conflict with or
violate any law, rule, regulation, order, judgment or decree applicable to the
Stockholder or by which it or any of the Stockholder’s properties or assets is
bound or affected or (iii) require any consent or other action by any Person
under, result in any breach of, constitute a default (or an event that with
notice or lapse of time or both would become a default) under, give to another
party any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on any of the property or assets of the
Stockholder, including (without limitation) the Shares, pursuant to, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Stockholder is a party
or by which the Stockholder or any of the Stockholder’s properties or assets is
bound or affected, with such exceptions, in the case of each of clauses (ii) and
(iii), as would not, individually or in the aggregate, reasonably be expected to
prevent or materially delay or impair the performance by the Stockholder of the
Stockholder’s obligations under this Agreement (a “Stockholder MAE”).  There is
no beneficiary or holder of a voting trust certificate or other interest of any
trust of which the Stockholder is a trustee whose consent is required for either
the execution and delivery of this Agreement or the consummation by the
Stockholder of the transactions contemplated by this Agreement.
 
(b) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority.  The Stockholder does not have any other
understanding in effect with respect to the voting or transfer of any Shares
except for the Magnum Coal Company Stockholders Agreement dated as of March 21,
2006 among the Company, the Stockholder and the other parties thereto (the
“Magnum Stockholders Agreement”).
 
Section 2.03.  Litigation.  As of the date hereof, there is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal (foreign or domestic) or, to the
knowledge of the Stockholder, threatened against the Stockholder, any of its
properties or, if the Stockholder is an entity, any of its officers, directors,
employees, partners or trustees in their capacities as such, that, individually
or in the aggregate, would reasonably be
 
 
4

--------------------------------------------------------------------------------


 
 
expected to have a Stockholder MAE.  As of the date hereof, there is no
judgment, decree or order against the Stockholder or, if the Stockholder is an
entity, any of its officers, directors, employees, partners or trustees in their
capacities as such, that would prevent, enjoin, alter or materially delay any of
the transactions contemplated by this Agreement, or that would reasonably be
expected to have a Stockholder MAE.
 
Section 2.04.  Title to Shares.  The Stockholder is the record and beneficial
owner of the Shares, free and clear of any Lien (other than Liens created by the
Magnum Stockholders Agreement) and free of any other limitation or restriction
that would prevent the Stockholder from satisfying its obligations pursuant to
this Agreement.  Immediately prior to the Effective Time, the Stockholder will
have good and valid title to the Shares free and clear of any Lien (other than
Liens created by the Magnum Stockholders Agreement).  As of the date hereof, the
Shares described on Exhibit A hereto are the only shares of the Company Stock
owned of record or beneficially by the Stockholder on the date of this
Agreement.
 
Section 2.05.  Written Consent; Informed Consent.  Upon its execution and
delivery by the Stockholder pursuant to Section 1.01, the Written Consent shall
constitute valid and effective approval by the Stockholder of the Merger
Agreement and the Merger, and no other vote, consent or approval by the
Stockholder shall be necessary by the Stockholder in its capacity as a
stockholder of the Company in connection with the consummation of the
Merger.  The Stockholder has received and reviewed a copy of this Agreement and
the form of Merger Agreement and the exhibits thereto and has had an opportunity
to obtain the advice of counsel prior to executing this Agreement.
 
Section 2.06.  No Community Property Rights.  If the Stockholder is an
individual and has a spouse, such spouse is not entitled to any rights under any
community property statute or other Applicable Law or agreement with respect to
the Shares which would adversely affect the covenants made by the Stockholder
pursuant to this Agreement or the conversion of such Shares into Merger
Consideration pursuant to the terms of the Merger Agreement.
 
 
ARTICLE 3
Covenants of the Stockholder
 
Section 3.01.  No Proxies for or Encumbrances on Shares.  Except as set forth in
the last sentence of this Section 3.01, the Stockholder shall not, without the
prior written consent of Parent, directly or indirectly, (i) except pursuant to
the Merger Agreement, sell, convert, assign, encumber, transfer, pledge or
otherwise dispose of any of the Stockholder’s Shares or enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect acquisition or sale, conversion, assignment, transfer, encumbrance or
other disposition of any Shares or (ii) deposit any Shares into a voting trust
or enter into a voting agreement or arrangement or grant any proxy with respect
to any Shares (other than as contemplated hereunder).  
 
 
5

--------------------------------------------------------------------------------


 
 
Notwithstanding the foregoing, the consent of Parent shall not be required in
the event that the Stockholder transfers all or any portion of the Shares to an
Affiliate of the Stockholder, with such transfer conditioned upon such Affiliate
entering into an agreement in the form hereof.
 
Section 3.02.  Other Offers.  The Stockholder shall not, and shall cause its
Representatives acting on behalf of the Stockholder or the Company not to, take
any action, directly or indirectly, that is prohibited by Section 6.03(a) of the
Merger Agreement.  The Stockholder shall, and shall cause its Representatives
to, cease immediately and cause to be terminated any and all existing
activities, discussions or negotiations, if any, with any Third Party or any
Third Party’s Representatives conducted prior to the date hereof with respect to
any Acquisition Proposal.
 
Section 3.03.  Appraisal Rights.  The Stockholder agrees not to exercise any
rights (including under Section 262 of Delaware Law) to demand appraisal of any
Shares which may arise with respect to the Merger.
 
Section 3.04.  Release by Stockholder.
 
(a) Effective as of the Effective Time, in consideration of Parent’s performance
under the Merger Agreement and payments to be made thereunder, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Stockholder, the Stockholder, for himself, herself or itself
(as applicable), and each of his, her or its (as applicable) heirs, executors,
Affiliates, successors, and assigns (collectively, the “Stockholder Releasing
Parties”) after taking into account the terms and conditions of the Merger and
the Transaction Documents, and the transactions contemplated thereby, including
the terms of the Company Convertible Debt, the Parent Financing and the Parent
Financing Commitment Letter, among other things, hereby forever fully and
irrevocably releases Parent, Merger Subsidiary, their respective Affiliates, the
Company and its Subsidiaries, and their respective current and former directors,
officers, managers, employees, agents, advisors and other representatives in
their capacities as such (collectively, the “Stockholder Released Parties”),
from any and all claims, demands, and causes of action of every kind and nature,
whether known or unknown, suspected or unsuspected, to the extent relating to
actions, events or circumstances occurring or failing to occur on or prior to
the Effective Time (including any and all claims, liabilities, demands or causes
of action relating to or arising out of federal or state statutes (including
securities laws) or common law, claims for breach of contract, claims relating
to the Company Convertible Debt, breach of fiduciary duty, misrepresentation,
defamation, infliction of emotional distress or any other tort under the common
law of any state or claims for damages, costs, expenses, and attorneys’,
brokers’ and accountants’ fees and expenses) (collectively, the “Stockholder
Released Claims”); provided that the Stockholder is not releasing any claim or
right arising under (i) the Merger Agreement, (ii) any indemnification agreement
in favor of any Stockholder Releasing Parties (including any indemnification
provisions contained in the Company’s certification of incorporation or by-laws)
set forth on Section 4.05(c) of
 
 
6

--------------------------------------------------------------------------------


 
 
the Company Disclosure Schedule, (iii) any claim under the Company’s directors
and officers insurance policies and the Company’s fiduciary duty liability
insurance policies, (iv) if the Stockholder is also an employee of the Company,
any employment agreement or arrangement (including any employee benefit plan)
applicable to the Stockholder that is set forth on Section 4.16 of the Company
Disclosure Schedule and Applicable Law or (v) any claim, demand or cause of
action such Stockholder Releasing Party may have against Parent or any of its
Affiliates (other than the Company and its Subsidiaries) that is not related to
the transactions contemplated by the Merger Agreement or the Company Convertible
Debt NPA.
 
(b) The Stockholder represents and warrants that he, she or it (as applicable)
has not sold, assigned or otherwise transferred, and will not sell, assign or
otherwise transfer, any Stockholder Released Claims.  Effective as of the
Effective Time, the Stockholder, on behalf of himself, herself or itself (as
applicable) and the Stockholder Releasing Parties, hereby irrevocably agrees to
refrain from directly or indirectly asserting any claim or demand or commencing
(or causing to be commenced) any suit, action, or proceeding of any kind, in any
court or before any tribunal, against any Stockholder Released Party based upon
any Stockholder Released Claim.
 
Section 3.05.  Confidentiality.  From the date hereof until the second
anniversary of Closing, the Stockholder agrees that the Stockholder and its
Representatives acting on its behalf shall hold in confidence and not disclose
to any Person any information (irrespective of the form of information and
including, without limitation, all analyses, compilations, data, studies, notes,
translations, memoranda and other documents prepared by the Stockholder or its
Representatives containing or based in whole or in part on any such information)
concerning the Company or its Subsidiaries or Parent or its Subsidiaries in
possession of the Stockholder or its Representatives as of the Closing, except
(A) as may be compelled in a judicial or administrative proceeding or as
otherwise required by Applicable Law or the rules of any applicable insurance
commission or similar organization, (B) to the extent the same was publicly
known or subsequently becomes publicly known through no act or omission by the
Stockholder or its Representatives, (C) to the extent relating to information
concerning the Company or its Subsidiaries, to the Stockholder’s officers,
employees, directors, [stockholders], members, limited partners, and trustees,
and, on a “need to know basis” agents, legal, tax and accounting advisers, in
each case, it being understood that such Person to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential and the Stockholder shall be responsible
for any breach of confidentiality by any such Person.
 
7

--------------------------------------------------------------------------------


 
 
Section 3.06.  Further Assurances.  The Stockholder agrees to execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and to take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary, proper or advisable under applicable laws and
regulations, to consummate and make effective the transactions contemplated by
this Agreement, including to vest in Parent the power to carry out the
provisions of Article 1.
 
Section 3.07.  Stockholder Only.  Notwithstanding anything to the contrary
contained herein, Parent agrees and acknowledges that (i) the Stockholder is
entering into this Agreement in its individual capacity and (ii) none of the
covenants or other agreements contained herein or provisions hereof shall in any
way bind any Affiliates of the Stockholder (other than the matters contemplated
by Section 3.04 and Section 3.05, and in respect thereof, only as set forth
therein).  Parent agrees and acknowledges that this Section 3.07 is an integral
part of the transactions contemplated hereby and the Stockholder would not enter
into this Agreement without this Section 3.07.
 
Section 3.08.  Certain Transactions.  The Stockholder agrees that until the
Effective Time, it shall not directly or indirectly, enter into any contract,
option or other arrangement or understanding with respect to any sale, transfer,
assignment, lending or similar disposition of any shares of Parent Stock payable
to it as Merger Consideration, including pursuant to any short sale or any other
hedging or other derivative transaction that has the effect of materially
changing the economic benefits or risks of ownership of any shares of Parent
Stock.
 
Section 3.09.  HSR Filing.
 
(a) [If compliance by the Stockholder with the applicable requirements of the
HSR Act is required in connection with the issuance of Parent Stock to such
Stockholder pursuant to the transactions contemplated by the Merger Agreement,]
The Stockholder and Parent shall each (and the Stockholder shall cause its
ultimate parent entity (as such term is defined in 16 C.F.R. Section 801.1), if
any, to) use its commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under Applicable Law relating to the issuance of Parent Stock to such
Stockholder pursuant to the transactions contemplated by the Merger Agreement,
including (i) preparing and filing as promptly as practicable with any
Governmental Authority all documentation to effect all necessary filings,
notices, petitions, statements, registrations, submissions of information,
applications and other documents, in each case, relating to the application of
the HSR Act to the issuance of Parent Stock to such Stockholder and (ii)
obtaining and maintaining all approvals, consents, registrations, permits,
authorizations and other confirmations required to be
 
8

--------------------------------------------------------------------------------


 
 
obtained from any Governmental Authority in connection with the HSR Act that are
necessary, proper or advisable in connection with the issuance of Parent Stock
to such Stockholder; provided that the parties hereto understand and agree that
neither the commercially reasonable efforts of the Stockholder, its ultimate
parent entity or Parent nor any other obligation of the Stockholder, its
ultimate parent entity or Parent under this Agreement shall be deemed to include
(i) entering into any settlement, undertaking, consent decree, stipulation or
agreement with any Governmental Authority in connection with the transactions
contemplated hereby or (ii) divesting or otherwise holding separate (including
by establishing a trust or otherwise), or taking any other action (or otherwise
agreeing to do any of the foregoing) with respect to any of the Stockholder, its
ultimate parent entity, Parent or their respective Affiliates’ businesses,
assets or properties.
 
(b) In furtherance and not in limitation of the foregoing, each of the
Stockholder (or its ultimate parent entity) and Parent shall [(if compliance
with the HSR Act is required pursuant to Section 3.09(a))] make an appropriate
filing of a Notification and Report Form pursuant to the HSR Act with respect to
the transactions contemplated hereby as promptly as practicable and in any event
within 20 Business Days of the date hereof and each shall use its commercially
reasonable efforts to supply as promptly as practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act.  The Stockholder shall pay the filing fee under the HSR Act with respect to
the acquisition of Parent Stock by the Stockholder.
 
Section 3.10.  NYSE Cooperation. From the date hereof until the Effective Time,
the Stockholder shall use its commercially reasonable efforts to cooperate with
Parent in connection with any discussions between Parent and the New York Stock
Exchange regarding the independence of any nominees to Parent’s Board of
Directors selected by the Stockholder Representative pursuant to the Voting
Agreement.
 
 
ARTICLE 4
General Provisions
 
Section 4.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission but not
electronic mail) and shall be given,
 
9

--------------------------------------------------------------------------------


 
 
(a)   if to Parent, to:
 
Patriot Coal Corporation
12312 Olive Boulevard, Suite 400
St. Louis, Missouri 63141
Attention:  Joseph W. Bean
Facsimile No.:  (314) 275-3656


with a copy to:
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, NY  10017
Attention:  William L. Taylor
Facsimile No.:  (212) 450-4800
 
(b)   if to the Stockholder, to the Stockholder Representative as follows:
 
ArcLight Energy Partners Fund I, L.P.
ArcLight Energy Partners Fund II, L.P.
c/o ArcLight Capital Partners, LLC
152 West 57th Street, 53rd Floor
New York, NY 10019
Attention: Robb E. Turner
                        Senior Partner
Facsimile No.: 212-888-9275
 
with a copy to:
 
ArcLight Energy Partners Fund I, L.P.
ArcLight Energy Partners Fund II, L.P.
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention:  Christine M. Miller
                  Associate General Counsel
Facsimile No.: 617.867.4698
 
and a further copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10022
Attention: Sean C. Doyle, Esq.
Facsimile No.: (212) 735-2000
 
 
10

--------------------------------------------------------------------------------


 
 
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.
 
Section 4.02.  Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 4.03.  Amendments and Waivers.  (a) Any provision of this Agreement
(including any Schedule or Exhibit hereto) may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party, or in the case of a waiver, by the party against whom
the waiver is to be effective.
 
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 4.04.  Termination.  This Agreement and all provisions hereof shall
terminate on the earlier to occur of (i) the date, if any, that the Merger
Agreement is terminated in accordance with its terms or (ii) written agreement
of Parent and the Stockholder; provided that such termination shall not relieve
any party hereto from any liability for breach of this Agreement occurring prior
to any such termination.  
 
Section 4.05.  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
Section 4.06.  Entire Agreement.  This Agreement supersedes all prior agreements
and undertakings, both written and oral, between the parties, or any of them,
with respect to the subject matter hereof.
 
Section 4.07.  Assignment.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and
 
 
11

--------------------------------------------------------------------------------


 
 
permitted assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights, interests or obligations under this Agreement
without the prior written consent of the other parties hereto, except that
Parent may assign, delegate or otherwise transfer any of its rights, interests
or obligations under this Agreement to an Affiliate without the consent of the
Stockholder, but any such transfer or assignment shall not relieve Parent of its
obligations hereunder (and in the event that such Person is no longer an
Affiliate of Parent, any such rights and interests shall be automatically
assigned or transferred to Parent).
 
Section 4.08.  Fees and Expenses.  All costs and expenses (including, without
limitation, all fees and disbursements of counsel, accountants, investment
bankers, experts and consultants to a party) incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
 
Section 4.09.  Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled (without
the requirement to post bond) to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in the courts provided for in Section 4.11, in
addition to any other remedy to which they are entitled at law or in equity.
 
Section 4.10.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.
 
Section 4.11.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any Delaware state court, and each of the parties
hereby irrevocably consents to the jurisdiction of such court (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 4.01 shall be deemed effective
service of process on such party.
 
Section 4.12. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
 
12

--------------------------------------------------------------------------------


 
 
Section 4.13. Counterparts; Third Party Beneficiaries.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  Until and unless each party has received a counterpart of this
Agreement signed by each of the other parties, this Agreement shall have no
effect, and no party shall have any right or obligation under this Agreement
(whether by virtue of any other oral or written agreement or other
communication).  This Agreement shall become effective when each party shall
have received a counterpart hereof signed by the other parties.  No provision of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.  Any such counterpart may be delivered
by facsimile or other electronic format (including “.pdf”).
 


 
13

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
PATRIOT COAL CORPORATION
 
 
By:
 
   
Name:
 
   
Title:
 
 







[STOCKHOLDER]
 
     
By:
Address:
 
     


 


[Signature Page to Support Agreement]
 
 

--------------------------------------------------------------------------------


 

 
Exhibit A
 
LIST OF SHARES
 


Class of Shares
 
Number of Shares Held by the Stockholder
Common Stock
 

 
 

--------------------------------------------------------------------------------


 
 


Exhibit B
 


 
MAGNUM COAL COMPANY
(A Delaware corporation)
 
WRITTEN CONSENT


Dated as of April 2, 2008


 
WHEREAS: The undersigned is a holder of the number and class of shares of Magnum
Coal Company, a Delaware corporation (the “Company”), set forth on the signature
page hereto;
 
NOW, THEREFORE: Pursuant to Section 228 of the Delaware General Corporation Law
(the “DGCL”) and the By-laws of the Company, the undersigned stockholder hereby
consents in writing to the following:
 
The adoption of the Agreement and Plan of Merger (the “Merger Agreement”) dated
as of April 2, 2008 among the Company, Patriot Coal Corporation, a Delaware
corporation (“Parent”), Colt Merger Corporation, a Delaware corporation and
wholly owned subsidiary of Parent and ArcLight Energy Partners Fund I, L.P. and
ArcLight Energy Partners Fund II, L.P., acting jointly, as stockholder
representative, and the transactions contemplated by the Merger Agreement.
 
This consent shall have the same force and effect as if taken at a meeting of
stockholders of the Company duly called and constituted pursuant to the DGCL and
the By-laws of the Company.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the undersigned stockholder has hereunto executed this
written consent as of the date first written above.
 


[NAME OF STOCKHOLDER]
 
 



[SIGNATURE OF STOCKHOLDER]
 
 

 




Class of Shares
 
Number of Shares Held by the Stockholder
Common Stock
 



 